Citation Nr: 1434458	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  07-40 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 2006, for the grant of separate service connection and a 20 percent rating for radiculopathy of the left lower extremity, secondary to spondylolisthesis of L5-S1, with degenerative disc disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was before the Board in November 2011, and the Board denied a higher evaluation for a low back disability, initially rated at 20 percent from November 23, 2004 and at 40 percent from October 18, 2006.  The Board also granted a separate 10 percent rating for radiculopathy of the left lower extremity, secondary to spondylolisthesis of L5-S1, with degenerative disc disease, and assigned an effective date of June 28, 2009.  Also in November 2011, the Board remanded the issue of entitlement to a TDIU for additional development.  A subsequent April 2012 Board decision corrected the spelling of the Veteran's name with respect to the prior Board decision.  

The Veteran appealed the November 2011 Board determinations to the United States Court of Appeals for Veterans Claims (Court), which in November 2012, granted a Joint Motion for Partial Remand of the parties (VA Secretary and the Veteran), and the Court vacated the November 2011 Board decision to the extent that it provided an effective date of June 28, 2009, for the grant of a separate 10 percent rating for radiculopathy of the left lower extremity.  The Court also raised the issue of entitlement to a separate rating for radiculopathy of the right lower extremity.  Thereafter, a July 2013 Board decision remanded these issues for additional development.  The appeal now returns for appellate review.  

A service connection claim for entitlement to a separate rating for radiculopathy of the right lower extremity, secondary to spondylolisthesis of L5-S1, with degenerative disc disease, was also on appeal before the Board and remanded for further development in July 2013.  Service connection for radiculopathy of the right lower extremity has since been granted in a March 2014 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned.  Therefore, this claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in July 2013, the Board remanded the issue of entitlement to an earlier effective date for the grant of service connection for radiculopathy of the left lower extremity, for further evidentiary development.  In a March 2014 rating decision, an increased evaluation of 20 percent disabling was granted for radiculopathy of the left lower extremity, and assigned an effective date of October 18, 2006.  Although the Veteran has not disagreed with the March 2014 award, the Veteran initially filed a back related disability claim in November 2004, and, the General Rating Formula for Diseases and Injuries of the Spine provides that ratings for any such chronic neurologic abnormalities associated with service-connected spinal disorders are to be considered part and parcel of the overall increased rating claim for spine disability.  As noted above, service connection was established for the low back disability effective from November 23, 2004.  Thus, the March 2014 determination does not represent a full grant of the benefit sought as to the radiculopathy of the left lower extremity, the Veteran's appeal is not abrogated, the matter remains in appellate status and a statement of the case (SOC) must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the claim of entitlement to an effective date earlier than October 18, 2006, for the grant of separate service connection and a 20 percent rating for radiculopathy of the left lower extremity, secondary to spondylolisthesis of L5-S1, with degenerative disc disease, must be remanded for issuance of a SOC.

The Board finds the Board's November 2011 remand directives, reiterated in the July 2013 Board remand, specific to affording the Veteran a VA examination for his TDIU claim, were not effectuated.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Thus, on remand a VA examination for the Veteran's TDIU claim is necessary for compliance with the November 2011 and July 2013 Board directives.

Finally, the Board notes that the Veteran has been awarded service connection for: spondylolisthesis of L5-S1, with degenerative disc disease, evaluated as 40 percent disabling; radiculopathy of the left lower extremity, evaluated as 20 percent disabling, and radiculopathy of the right lower extremity, evaluated as 20 percent disabling.  These disability ratings combine to be 60 percent disabling as they are considered as one disability, as they result from a common etiology, or in the alternative, as they affect a single body system.  See 38 C.F.R. § 4.16(a)(2), (3) (2013).  Accordingly, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the combined 60 percent rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  However, even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and thus, a VA examination is warranted, as described above.

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.

2.  Then, schedule the Veteran for an examination with a Vocational Rehabilitation Specialist with respect to the TDIU claim.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, considered in combination, (without consideration of any non service-connected disabilities and without regard to his age), preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, to include issuance of a supplemental statement of the case for the TDIU claim and a SOC for the issue of entitlement to an effective date earlier than October 18, 2006, for the grant of separate service connection and a 20 percent rating for radiculopathy of the left lower extremity, secondary to spondylolisthesis of L5-S1, with degenerative disc disease.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



